                                   Case 1:20-cv-04742-AKH Document 1-5 Filed 06/19/20 Page 1 of 5

           Exhibit E
                                       Infringement of Claim 1 of U.S. Patent Number 7,254,266 by Paige

      CLAIM LANGUAGE                                                        Infringing Application




1.In a computer system, a method
for automating the expert
quantification of image data using a
product algorithm comprising:




                                                                            https://paige.ai/product


                                          Paige AI (“Infringing Product”) is a computer program product for generating image analysis.



                                                                   Page 1 of 5
                                     Case 1:20-cv-04742-AKH Document 1-5 Filed 06/19/20 Page 2 of 5

           Exhibit E




obtaining a product algorithm for
analysis of a first set of image data
wherein said product algorithm is
configured to recognize at least one
entity within said first set of image
data via a training mode that utilizes
iterative input to an evolving
algorithm obtained from at least one
first user, wherein said training
mode comprises:




                                                                               https://paige.ai/product
                                         The Infringing Product generates an algorithm based on user manual annotation of objects of interest
                                                                           thereby training the algorithm.

                                                                      Page 2 of 5
                                      Case 1:20-cv-04742-AKH Document 1-5 Filed 06/19/20 Page 3 of 5

            Exhibit E




presenting a first set of said at least
one entity to said user for feedback
as to the accuracy of said first set of
identified entities;
obtaining said feedback from said
user;
executing said evolving algorithm
using said feedback;




                                                                        https://paige.ai/product




                                                                Page 3 of 5
            Case 1:20-cv-04742-AKH Document 1-5 Filed 06/19/20 Page 4 of 5

Exhibit E




                                                   https://paige.ai/product
                The Infringing Product generates and executes the algorithm based on user manual annotation of
                                       objects of interest thereby training the algorithm.




                                          Page 4 of 5
                                   Case 1:20-cv-04742-AKH Document 1-5 Filed 06/19/20 Page 5 of 5

           Exhibit E

storing said evolving algorithm as a
product algorithm;
providing said product algorithm to
at least one second user so that said
at least one second user can apply                                            https://paige.ai/product
said product algorithm against a
second set of image data having said
at least one entity.
                                        The Infringing Product stores the evolving algorithm as a model and runs the stored algorithm on all
                                             the additional data to automatically classify additional images of similar type/requirement.




                                                                     Page 5 of 5
